DETAILED ACTION
Applicant’s amendment filed September 30, 2021 is acknowledged.
Claims 1, 8, 15, and 22 have been amended.
Claims 3-6, 10-13, 16-20, and 23-27 are cancelled.
Claims 1, 2, 7-9, 14, 15, 21, 22, and 28 are currently pending.

Allowable Subject Matter
Claims 1, 2, 7-9, 14, 15, 21, 22, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the allowable subject matter as indicated in the Office Action dated July 6, 2021.  The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, receiving, along with the signal indicating the TA value, a grant scheduling a retransmission of the data sent in the initial grant-free uplink transmission; transmitting the retransmission including applying the TA value so that the retransmission is synchronized with uplink transmissions of other UEs; and after transmitting the retransmission, transmitting a subsequent grant-free uplink transmission based on the TA value, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim. The same reasoning applies to claims 8, 15, and 22.  Accordingly, claims 1, 2, 7-9, 14, 15, 21, 22, and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 2, 2021



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477